H   1;   3




                                                                                          FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                          AUG 28 2009
                                                                                    Clerk, U.S. District and
JEROME JULIUS BROWN, SR,                                                              Bankruptcy Courts

                 Plaintiff,

        v.                                               Civil Action No.
                                                                                    09 1641
UPPER MARLBORO TOWN POLICE
OFFICER FOWLER #026,

                 Defendant.

                                    MEMORANDUM OPINION

        This matter comes before the Court on plaintiffs application to proceed in forma pauperis

and pro se complaint. The Court will grant the application and dismiss the complaint.

        Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement showing that the pleader is entitled to relief, and a demand for judgment for the relief

the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.RD. 497, 498 (D.D.C. 1977).

        Plaintiff's complaint fails to accomplish the basic purpose of Rule 8(a). It purports to be

a petition for a writ, but it is unclear from the pleading the relief plaintiff is seeking.

Accordingly, the complaint will be dismissed without prejUdice for failure to comply with Fed.

R Civ. P. 8(a). An Order consistent with this Memorandum Opinion will be issued separately on

this date.


DATE:        1/;s1t1                            United States District Judge